DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ashwin Anand on March 10, 2021.
The application has been amended as follows: 

Claim 1:  A system comprising: 
a data processor;
a network interface, in data communication with the data processor, for communication on a data network; and
an application security management system, executable by the data processor, to: instrument one or more data input and output points of an application for one or more instances of data designated as sensitive data,
access one or more policies corresponding to the one or more instances of the sensitive data,
trace the one or more instances of the sensitive data through the application in association with the one or more policies each defined by a set of log rules, and
generate an audit of each instance of the sensitive data and each instance of the set of log rules used by the each instance of the sensitive data, 
,
wherein in addition to being defined by the set of log rules, the one or more policies comprise at least a count policy, an alert policy, a redaction policy, and an encryption policy each defined by a set of user output rules, 
wherein for each read, modification, or access of each instance of the sensitive data in the log based on the set of log rules, the count policy generates a counter for the each instance, the alert policy generates an alert for the each instance, the redaction policy obscures the each instance from being used, and the encryption policy encrypts the each instance to render the each instance unusable.

Claim 2:  (cancel)

Claim 6:  A computer-implemented method comprising: 
instrumenting one or more data input and output points of an application for one or more instances of data designated as sensitive data; 
accessing one or more policies corresponding to the one or more instances of the sensitive data;
tracing the one or more instances of the sensitive data through the application in
association with the one or more policies each defined by a set of log rules; and
generating an audit of each instance of the sensitive data and each instance of the set of log rules used by the each instance of the sensitive data, 
wherein the audit indicates a route leading to a log from which the sensitive
,
wherein in addition to being defined by the set of log rules, the one or more policies comprise at least a count policy, an alert policy, a redaction policy, and an encryption policy each defined by a set of user output rules, 
wherein for each read, modification, or access of each instance of the sensitive data in the log based on the set of log rules, the count policy generates a counter for the each instance, the alert policy generates an alert for the each instance, the redaction policy obscures the each instance from being used, and the encryption policy encrypts the each instance to render the each instance unusable.

Claim 7:  (cancel)

Claim 11:   A non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine to: 
instrument one or more data input and output points of an application for one or more instances of data  designated as sensitive data;
access one or more policies corresponding to the one or more instances of the sensitive data;
trace the one or more instances of the sensitive data through the application in association with the one or more policies each defined by a set of log rules; and
generate an audit of each instance of the sensitive data and each instance of the set of log rules used by the each instance of the sensitive data, 
,
wherein in addition to being defined by the set of log rules, the one or more policies comprise at least a count policy, an alert policy, a redaction policy, and an encryption policy each defined by a set of user output rules,
wherein for each read, modification, or access of each instance of the sensitive
data in the log based on the set of log rules, the count policy generates a counter for the each instance, the alert policy generates an alert for the each instance, the redaction policy obscures the each instance from being used, and the encryption policy encrypts the each instance to render the each instance unusable.

Claim 12:  (cancel)

Allowable Subject Matter
Claims 1, 3 – 6, 8 – 11, and 13 - 15 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose a system and method for generating audit of each instance of sensitive data in association with one or more policies each defined by a set of log rules comprising at least a count policy, an alert policy, a redaction policy, and an encryption policy each defined by a set of user output rule, wherein for each read, modification, or access of each instance of the sensitive data in the log based on the set of log rules, the count policy generates a counter for the each instance, the alert policy generates an alert for the each instance, the redaction policy obscures the each instance from being used, and the encryption policy encrypts the each instance to render the each instance unusable in the particular manner and combination claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on (571) 272-4006.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

/TAE K KIM/Tae K. Kim
Primary Examiner, Art Unit 2492